Citation Nr: 1544669	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to November 1963.  

This appeal is before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The St. Louis, Missouri, RO has assumed jurisdiction.   

The Veteran appeared at a hearing before a Decision Review Officer in October 2009.  A transcript of the hearing is of record.

The appeal was last remanded by the Board in June 2014.  It is again REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND


The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to an in-service head injury.  

The Veteran served on active duty from June 1959 to November 1963.  During service, he was treated for a nervous condition, and was subsequently diagnosed as having drug addiction and emotionally unstable personality.  The Veteran also suffered a head injury in September 1960 when he had a motor vehicle accident (MVA), and was diagnosed as having a concussion.  

During a VA examination in a November 1971, the Veteran was diagnosed as having personality trait disturbance, emotionally unstable type, and post-concussion syndrome, according to history.  The examiner opined the Veteran's "concussion exacerbated the previously existing emotionally unstable personality but is not the primary cause of his current symptoms."

VA treatment records from 2006 to 2013 reflect diagnoses of Axis I psychiatric disorders including depression, anxiety, panic attacks, panic disorder, and dysthymic disorder.  Also, a February 2014 letter from the Veteran's treating VA psychiatrist indicates that both she and the Veteran's previous treating psychiatrist had diagnosed him with panic attacks.  In a recently received July 2015 VA mental health note, the assessment was PTSD.  

In a November 2013 VA examination, the examiner found the Veteran had a personality disorder in service that was not subject to a superimposed disease during service.  In a July 2014 addendum, the examiner opined that the Veteran's symptoms indicative of an acquired psychiatric disorder did not have their onset during service, and they "are proximately related to situational variables and are related to the emotional dysregulation that is a cardinal aspect of his personality disorder."  

There is some indication from the record that the Veteran also contends his psychiatric complaints resulted from his documented in-service MVA with concussion.  The Veteran is not in receipt of service connection for any head injury residuals, but the Board nevertheless requests clarified opinions with respect to his claimed acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dating from October 2013.

2.   The Veteran should thereafter be scheduled for a VA mental health examination with a psychiatrist or psychologist who has not previously examined him.  The clinician is asked to review the electronic records in Virtual VA and VBMS and provide opinions as follows:

(a)  As the Veteran is diagnosed as having a personality disorder, please opine as to whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in a current acquired psychiatric disability;

(b)  Whether any other current acquired psychiatric disorder otherwise at least as likely as not had its onset in service; and

(c)  Whether any other current acquired psychiatric disorder is otherwise at least as likely as not related to the Veteran's military service-including the documented in-service MVA with concussion.

The clinician's attention is directed to VA treatment records from 2006 to 2013 reflecting diagnoses of Axis I psychiatric disorders including depression, anxiety, panic attacks, panic disorder, and dysthymic disorder.  Also, a February 2014 letter from the Veteran's treating VA psychiatrist indicates that both she and the Veteran's previous treating psychiatrist had diagnosed him with panic attacks.  In a recently received July 2015 VA mental health note, the assessment was PTSD. 

The examiner should provide a complete rationale for each opinion.

3.  After completing the above and any other necessary development, readjudicate appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




